Citation Nr: 9927217	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  93-27 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
November 1990.

In a January 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for a psychiatric disorder to the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO) for a VA examination.  A review of the record reflects 
that VA examinations have been conducted.  Thus, the case has 
now been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's preexisting psychiatric disorder became 
worse during his active service.  


CONCLUSION OF LAW

The veteran's psychiatric illness was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that he has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a).

Factual Background

Service medical records reflect that upon enlistment 
examination dated in August 1989, a generalized anxiety 
disorder was noted.  Clinical records reflect that in April 
1990, the veteran complained of depression and was referred 
to the mental hygiene clinic.  An April 1990 clinical record 
reflects an impression of an interpersonal problem.  An 
August 1990 record reflects the veteran was referred to the 
mental hygiene clinic by his superior officer.  Mental 
hygiene clinic records dated in August and September 1990 
reflect impressions of an adjustment disorder with depressed 
mood, occupational problems, and an avoidant personality 
disorder.

A private neuropsychological examination dated in January 
1991 reflects the veteran was judged to be severely disabled, 
based both upon his very significant and lengthy history of 
emotional problems as well as cognitive deficits in both 
right and left hemisphere function.  Cognitive functional 
disabilities including impaired expressive language, impaired 
coordination with the left hand, impaired memory, and 
impaired nonverbal (visual) reasoning skills were noted.  
Therapy was recommended due to reports of suicidal ideation, 
an apparent depression, and tendency toward thought disorder.  

Private treatment records dated from February 1991 to May 
1991 reflect the veteran 
was seen two times and expressed his purpose for treatment 
was to have someone to talk to.  Provisional Axis I diagnoses 
of a parent-child problem and other interpersonal problem 
were noted.  A provisional Axis II diagnosis of a 
developmental expressive language disorder was also noted.  

A July 1991 psychological evaluation reflects Axis I 
diagnoses of a dysthymic disorder, possible chronic 
undifferentiated schizophrenia, and apparent specific 
learning disabilities.  An Axis II diagnosis of a mixed 
character disorder with schizoid and dependent traits was 
also noted.

A July 1991 psychological evaluation from the E. J. Mental 
Health Center reflects an impression of an extremely awkward 
and isolated young man with an obvious speech defect and 
occasional stuttering.  It was noted the veteran had 
difficulty separating from his mother.  It was noted the 
veteran was not currently on medication.  One-on-one 
counseling was suggested.  

Private mental health records dated from September 1991 to 
March 1992 reflect continued mental treatment and an 
impression of possible schizotypal personality disorder.

Upon VA mental examination dated in February 1992, the 
veteran reported anxiety attacks, restless sleep, and talking 
in his sleep.  The examiner noted the veteran was dressed 
appropriately and answered all questions in a coherent and 
relevant manner.  Sensorium was noted as clear.  The veteran 
admitted to being paranoid but denied auditory or visual 
hallucinations.  The veteran was noted as occasionally 
homicidal. Recent and remote memory was noted as intact and 
judgment was considered good.  The examiner noted no evidence 
of a psychotic process.  A diagnosis of a generalized anxiety 
disorder was noted.  

Private treatment records dated from September 1992 to 
December 1993 reflect an admission and discharge diagnosis of 
schizotypal personality disorder.  The records reflect the 
veteran was treated with medication.  

At his December 1992 RO hearing, the veteran testified that 
prior to entering the military, he worked for two years at a 
bakery.  (Transcript, page 2).  The veteran also testified 
that he had a nervous condition prior to entering the service 
for which he was treated with medication.  The veteran 
reported he was taken off of all medication prior to entering 
the service.  (Transcript, page 2).  The veteran testified 
that he had a nervous breakdown during the eighth or eleventh 
week of boot camp.  He reported his symptoms as "average 
depressed, hatred to my fellow people, real lonely."  
(Transcript, pages 13-14).  He reported that he spoke with a 
chaplain at that time and thought he would be able to get on-
the-job training and change his military occupational 
specialty from the infantry to that of a cook after 
completing boot camp.  (Transcript, pages 3-4).  The veteran 
further testified that when he got to his station assignment 
after boot camp, the drill sergeant told him there was no 
such thing as on-the-job training and he was stuck there.  
(Transcript, page 4).  The veteran testified that he was 
first seen by the mental hygiene clinic in August 1990 
because he could not stand being in the infantry and around 
people that wanted to kill.  The veteran also reported he was 
having problems with a roommate.  (Transcript, page 5).  The 
veteran testified that after being discharged from the 
military, he went to a rehabilitation center for testing and 
received treatment from two mental health centers.  
(Transcript, pages 6-7).  The veteran further testified that 
he was placed on medication.  (Transcript, page 7).  The 
veteran reported he was still taking the medication and 
receiving treatment from a mental health center.  
(Transcript, pages 7-8).  The veteran stated that the 
problems he incurred while in the military aggravated his 
condition.  (Transcript, page 12).  The veteran stated that 
since his discharge from service, his attitude about life had 
changed and he was hot-tempered.  (Transcript, page 14).  The 
veteran also stated he felt he would not be having the 
problems he has now if he had not joined the military.  
(Transcript, page 17).  

VA outpatient treatment records dated from July 1995 to 
October 1995 reflect mental health treatment and impressions 
of a borderline personality/schizo-affective disorder and 
post-traumatic stress disorder (PTSD).  

Upon VA PTSD examination dated in January 1999, the examiner 
noted that the veteran's claims folder was reviewed prior to 
the examination.  The examiner noted that although the 
veteran did not acknowledge overt psychotic symptomatology, 
he clearly showed features of a schizo-typal personality 
disorder.  It was noted that in addition to his 
suspiciousness bordering on delusional thinking, the veteran 
reported a number of odd beliefs.  The veteran was somewhat 
awkward socially and his behavior and appearance were 
eccentric.  Diagnostic impressions of an euthymic disorder 
and a personality disorder were noted.  The examiner noted 
the veteran did not appear to have PTSD related to military 
service.  However, it was noted that other psychiatric 
problems had resulted in a gross impairment in social and 
occupational functioning.  The examiner opined that it was 
likely that the veteran's military experiences had negatively 
impacted his life, and it was likely, given the fragile 
nature of his psychological state prior to entering the 
military, that stressors experienced while in the military 
exacerbated his longstanding problems.  The examiner further 
opined it was quite likely that problems with "anger 
dysregulation" were due to learning experiences that had 
occurred while in the military.

Upon VA mental examination dated in February 1999, the 
examiner noted that he had reviewed the claims folder as well 
as the January 1999 VA PTSD examination report.  The examiner 
also noted that he agreed with the January 1999 VA examiner's 
opinion that the veteran did not meet the criteria for a 
diagnosis of PTSD.  The examiner noted no Axis I diagnosis 
and an Axis II diagnosis of a personality disorder, not 
otherwise specified, with schizo-type avoidance and 
borderline traits.  The examiner opined that he did not feel 
the veteran had a generalized anxiety disorder and he did not 
feel that any current psychiatric disorder was related to his 
active service or made worse by his active service.  The 
examiner stated there was no question the veteran's 
personality pathology, which originated in childhood, caused 
him significant difficulty in social interactions and 
impaired him in that area of his life.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991); 38 C.F.R. §§  3.303, 3.306 (1998).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that the evidence for and against the 
veteran's claim for service connection for a psychiatric 
disorder is in relative equipoise.  

Service medical records and additional medical evidence of 
record clearly reflect that the veteran suffered from a 
psychiatric condition prior to his service, at the time of 
enlistment, and during his active service.  The medical 
evidence of record further reflects a January 1999 VA opinion 
that the veteran's military experiences had negatively 
impacted his life and it was likely that stressors 
experienced while in the military exacerbated his 
longstanding problems.  Impressions of an euthymic disorder 
and a personality disorder were noted.  Gross impairment in 
social and occupational functioning was also noted.  However, 
a February 1999 VA examination reflects an opinion that the 
veteran did not have a generalized anxiety disorder and any 
current psychiatric disorder was not related to active 
service or made worse by active service.  The examiner noted 
only a personality disorder with schizo-type avoidance and 
borderline traits.  Additionally, the Board is unable to 
conclude that clear and unmistakable evidence has been 
presented to rebut the presumption of aggravation under 
38 C.F.R. § 3.306(b).  

Accordingly, it appears that there is an approximate balance 
of the positive and negative evidence regarding the merits of 
the issue.  With reasonable doubt resolved in favor of the 
veteran, service connection for a psychiatric disorder is 
warranted.



ORDER

Service connection for a euthymic disorder is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

